FMI Provident Trust Strategy Fund FMIRX Quarter-End Positions 03/31/2010 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF NET ASSETS G1151C101 ACN Accenture PLC CTXS Citrix Systems, Inc. CTSH Cognizant Technology Solutions Corp. DV DeVry, Inc. ESRX Express Scripts, Inc. FAST Fastenal Co. BEN Franklin Resources, Inc. 38141G104 GS The Goldman Sachs Group, Inc. HTLD Heartland Express, Inc. HPQ Hewlett-Packard Co. INFY Infosys Technologies Ltd. SP-ADR JEC Jacobs Engineering Group Inc. KSS Kohl's Corp. 68389X105 ORCL Oracle Corp PNC PNC Financial Services Group, Inc. TJX The TJX Companies, Inc. 92826C839 V Visa Inc. MATURITY 191216AL4 15-Mar-2014 The Coca-Cola Co. Corporate Bond, 3.625%, due 3/15/14 20825CAS3 01-Feb-2014 ConocoPhillips Corporate Bond, 4.75%, due 2/01/14 428236AV5 02-Jun-2014 Hewlett-Packard Co. Corporate Bond, 4.75%, due 6/02/14 46625HHN3 01-Jun-2014 JP Morgan Chase & Co. Corporate Bond, 4.65%, due 6/01/14 46625HHP8 20-Jan-2015 JP Morgan Chase & Co. Corporate Bond, 3.70%, due 1/20/15 Cash and Cash Equivalents 16.50
